Citation Nr: 0702936	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  06-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for disability due to 
dental trauma for purposes of VA dental treatment.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran had verified active service in the U.S. Army from 
February 1973 to April 1977 and from January to April 1991.  
He also served in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for dental trauma 
for purposes of VA dental treatment.

The record reflects that the veteran also initiated an appeal 
with respect to issues of entitlement to service connection 
for Behcet's syndrome, a facial tic, and a low back 
disability.  However, service connection was later 
established for those conditions by a June 2006 rating 
decision.  Consequently, those issues have been resolved and 
are no longer part of the present appeal.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The veteran provided testimony at a hearing before the 
undersigned in October 2006.  A transcript of the hearing has 
been associated with the veteran's VA claims file.

The veteran's statements and hearing testimony make clear 
that he is seeking service connection for additional 
disorder(s) of his upper teeth, jaw, and/or sinus as a result 
of in-service surgery.  However, the issue adjudicated below 
and certified for appeal is whether he is entitled to VA 
dental treatment based upon in-service dental trauma.  
Accordingly, that is the only issue over which the Board 
currently has jurisdiction.  To the extent the veteran is 
seeking service connection for additional disabilities due to 
the in-service surgery, the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran did not sustain dental trauma in service.


CONCLUSION OF LAW

The criteria for service connection for disability due to 
dental trauma, for purposes of VA dental treatment, have not 
been met.  38 U.S.C.A. §§ 1712, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disabilities of the 
teeth and mouth as a result of in-service oral surgery.  He 
maintains, in essence, that the extent of the surgery was 
such that it should be considered "trauma," so as to 
warrant entitlement to VA dental treatment.
 
The Veterans Claims Assistance Act of 2000.  At the outset, 
the Board notes that VA has an obligation to notify claimants 
of the information and evidence necessary to substantiate a 
claim, as well as a duty to assist claimants by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a letter dated in 
June 2005.  That correspondence informed the veteran of the 
information and evidence required to substantiate his claim, 
including evidence of dental trauma.  He was notified of his 
and VA's respective duties for obtaining the information and 
evidence, and was asked to submit any evidence in his 
possession that pertained to the claim.  As such, the 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) and the Court's 
holding in Quartuccio, supra.

The Board notes that the veteran has actively participated in 
the processing of his case, and the statements submitted in 
support of his claim have indicated familiarity with the 
requirements for the benefits sought.  For example, his 
testimony at the October 2006 hearing demonstrated the he was 
aware that evidence of in-service dental trauma was required.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated that any defect in notice was cured by actual 
knowledge on the part of the appellant); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The Board is cognizant of the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which indicates, in part, 
that the information provided a claimant in the context of a 
claim for service connection should include notice of the 
manner in which a disability rating and effective date will 
be assigned if service connection is awarded.  In the present 
case, no such notification appears to have been provided.  
However, as the present appeal involves, not entitlement to 
VA disability compensation, but rather entitlement to 
treatment, it appears this part of the Court's holding has no 
application here.  Moreover, as set forth below, it is the 
Board's conclusion that the veteran's claim must be denied.  
Consequently, any deficiency regarding the type of notice 
mandated by Dingess has been rendered moot.

The Board also finds that the duty to assist has been 
satisfied.  All relevant medical records pertinent to the 
issue on appeal are in the claims file.  The veteran has not 
identified any relevant evidence that has not been obtained 
or requested.  He has had the opportunity to present evidence 
and argument in support of his case, to include at the 
October 2006 hearing.  The Board acknowledges that the 
veteran has not been accorded a VA dental examination in 
connection this appeal.  However, the available evidence 
includes dental treatment records which reflect his current 
condition.  More importantly, the outcome of this claim 
hinges on what occurred, or more precisely what did not 
occur, during service; i.e., whether he did, in fact, 
experience dental trauma while on active duty.  As it is the 
Board's responsibility to make the ultimate finding of fact 
in that regard, obtaining a medical examination under the 
circumstances presented would serve no useful purposes.  
Consequently, for all these reasons, the Board concludes that 
the duty to assist has been fulfilled.

The Merits of the Veteran's Claim.  Under applicable law, 
veterans having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
38 U.S.C.A. § 1712(a)(1)(C) (West 2002 & Supp. 2005); 
38 C.F.R. § 17.161(c) (2006) (referred to as Class II (a) 
eligibility).

The VA General Counsel (GC) has held that, for purposes of 
determining whether a veteran has Class II (a) eligibility 
for dental care, the term "service trauma" does not include 
the intended effects of treatment provided during a veteran's 
military service.  VAOPGCPREC 5-97 (Jan. 22, 1997).  In its 
opinion on the subject, the GC noted, among other things, 
that the term "trauma" is ordinarily defined as a 
"physical injury caused by a blow, or fall . . ." or as a 
"wound; an injury inflicted more or less suddenly, by some 
physical agent."  In other words, an injury.  The General 
Counsel noted that treatment is given in order to remedy the 
effects of disease or injury, that dental treatment is not 
synonymous with dental trauma, and that it would be anomalous 
to conclude that the remedy for an injury or disease 
constituted further injury.

In the instant case, the veteran's service medical records 
show that he underwent elective oral surgery in November 
1979.  Specifically, he underwent application of mandibular 
arch bar; maxillary right segmental ostectomy; extraction of 
tooth #4; bilateral intraoral sagittal splitting osteotomies 
of mandibular rami; and application of palatal acrylic splint 
and labial arch bar.  Diagnoses were mandibular retrognathia; 
maxillary hyperplasia; and malposed tooth #4.  The veteran 
essentially contends that this in-service surgery was of such 
significance that it should be considered to constitute 
"trauma."  He does not allege any other dental "injuries."

Following a thorough review of the evidence in this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  With respect to the November 1979 
surgery, the service medical records clearly reflect that the 
surgery was an elective procedure.  Nothing in the record 
reflects that the surgery was necessitated as a result of in-
service trauma, and the veteran does not contend otherwise.  
The real question here, in terms of establishing eligibility, 
is whether the surgery in service can be considered 
"trauma" for purposes of 38 C.F.R. § 17.161.  Based on the 
analysis and reasoning contained in VAOPGCPREC 5-97, the 
Board finds that it cannot.  The claim for service connection 
for disability due to dental trauma, for purposes of VA 
dental treatment, must therefore be denied.
 
The Board acknowledges that the veteran is a physician's 
assistant, and, as such, his testimony is entitled to 
consideration as medical evidence.  See Goss v. Brown, 9 Vet. 
App. 109, 114-15 (1996); YT v. Brown, 9 Vet. App. 195, 201 
(1996); and Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (all 
of which generally stand for the proposition that any health 
care professional is qualified to render a medical opinion.).  
However, the Board is bound by the analysis in VAOPGCPREC 5-
97.  The appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


